DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed January 5, 2021.  Claims 1-12 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to independent claim 1, the limitation “angle of approximately 45º” renders the scope of the claim unclear.  Namely, it is not clear what range of angles will satisfy the limitation including the word approximately.  For examination purposes, it is presumed that 45 ± 5 will satisfy the limitation.
Claims 2-12 depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge (JP 2008-083942 A1) in view of Jeoung et al. (US 2005/0134764 A1) and further in view of Son et al. (US 2007/0064186 A1).
In regard to claim 1, Kosuge discloses a liquid crystal display panel comprising (see e.g. Figure 7): 
in order from an observation surface side to a rear surface side, 
a first polarizing plate 15a; 
a first λ /4 layer 41; 
a first substrate 5a; 
a second λ /4 layer 39; 
a liquid crystal layer 9; 
a second substrate 6a; and 
15b,
the first λ/4 layer 41 having an in-plane slow axis which forms an angle of approximately 45° with a transmission axis of the first polarizing plate 15a and is substantially orthogonal to an in-plane slow axis of the second λ /4 layer 39 (see e.g. paragraph [0022] and Figures 5-6),
the second substrate 6a including a pair of electrodes 32, 34 which generate a horizontal electric field in the liquid crystal layer 9 when a voltage is applied,
the liquid crystal layer 9 including liquid crystal molecules which are homogeneously aligned in a state in which a voltage is not applied between the pair of electrodes 32, 34 (see e.g. Figures 5-6),
the first substrate 5a including a plurality of color filter layers 44 in an active region in which an image is displayed,
the plurality of color filter layers 44 including an edge color filter layer located at an end portion of the active region.
Kosuge fails to disclose
the first substrate including a black matrix and a dummy color filter layer which overlaps the black matrix and is adjacent to the edge color filter layer in order from the observation surface side to the rear surface side in an inactive region surrounding the active region,
the black matrix including a portion which extends from the inactive region to the end portion of the active region and overlapping with the dummy color filter layer and the edge color filter layer,
a level difference between a surface of the edge color filter layer and a surface of the dummy color filter layer being 1.2 pm or less, and

	However, Jeoung et al. discloses (see e.g. Figures 5b):
the first substrate 221 including a black matrix 222/229 and a dummy color filter layer 223 which overlaps the black matrix 222/229 and is adjacent to the edge color filter layer 223 in order from the observation surface side to the rear surface side in an inactive region surrounding the active region.  Although Jeoung et al. fails to explicitly disclose “a level difference between a surface of the edge color filter layer and a surface of the dummy color filter layer being 1.2 µm or less, and the second λ /4 layer overlapping a boundary between the edge color filter layer and the dummy color filter layer,” one of ordinary skill would recognize the combination of Kosuge with Jeoung et al. would result in the second λ /4 layer overlapping a boundary between the edge color filter layer and the dummy color filter layer.  Further, one of ordinary skill in the art would recognize utilizing a level difference between a surface of the edge color filter layer and a surface of the dummy color filter layer being 1.2 µm or less, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
Given the teachings of Jeoung et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kosuge with the first substrate including a black matrix and a dummy color filter layer which overlaps the black matrix and is adjacent to the edge color filter layer in order from the observation surface side to the rear surface side in an inactive region surrounding the active region, a level difference between a surface of the edge color filter layer and a surface of the 
Doing so would provide an insulation between the black matrix and the common voltage transfer electrodes.
Kosuge, in view of Jeoung et al, fails to disclose
the black matrix including a portion which extends from the inactive region to the end portion of the active region and overlapping with the dummy color filter layer and the edge color filter layer.
However, Son et al. discloses (see e.g. Figures 1-5):
the black matrix 11 including a portion which extends from the inactive region to the end portion of the active region and overlapping with the dummy color filter layer 13 and the edge color filter layer 12.
Given the teachings of Son et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kosuge, in view of Jeoung et al., with the black matrix including a portion which extends from the inactive region to the end portion of the active region and overlapping with the dummy color filter layer and the edge color filter layer.
Doing so would provide the entire edge region being shielded from allowing unwanted light leakage.
In regard to claim 2, Kosuge, in view of Jeoung et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the level difference is 0.8 µm or less.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kosuge, in view of Jeoung et al., with wherein the level difference is 0.8 µm or less.
Doing so would provide an insulation between the black matrix and the common voltage transfer electrodes.
	In regard to claim 3, Kosuge, in view of Jeoung et al., discloses the limitations as applied to claim 1 above, 
wherein a width of the dummy color filter layer is 75 µm or more.
However, one of ordinary skill in the would recognize utilizing wherein a width of the dummy color filter layer is 75 µm or more, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kosuge, in view of Jeoung et al., with wherein a width of the dummy color filter layer is 75 µm or more.
Doing so would provide an insulation between the black matrix and the common voltage transfer electrodes.
In regard to claim 4, Kosuge discloses the limitations as applied to claim 1 above, but fails to disclose 
 is the same as a color of a color filter layer having a thinnest thickness among the plurality of color filter layers.
However, Jeoung et al. discloses
wherein a color of the dummy color filter layer 223 is the same as a color of a color filter layer 223 having a thinnest thickness among the plurality of color filter layers 223 (see e.g. Figure 5b and note that the color filters have the same thickness and the dummy filters comprise R, G, and B).
Given the teachings of Jeoung et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kosuge with wherein a color of the dummy color filter layer is the same as a color of a color filter layer having a thinnest thickness among the plurality of color filter layers.
Doing so would provide an insulation between the black matrix and the common voltage transfer electrodes.
In regard to claim 5, Kosuge discloses the limitations as applied to claim 1 above, but fails to disclose 
wherein a color of the edge color filter layer is blue.
However, Jeoung et al. discloses 
wherein a color of the edge color filter layer is blue (see e.g. Figure 4 and note that R, G, B are all on the edge).
Given the teachings of Jeoung et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kosuge with wherein a color of the edge color filter layer is blue.

In regard to claim 6, Kosuge discloses the limitations as applied to claim 1 above, but fails to explicitly disclose
wherein the first substrate further includes an overcoat layer which directly covers the plurality of color filter layers and the dummy color filter layer.
However, Jeoung et al. discloses (see e.g. Figure 5c):
wherein the first substrate 221 further includes an overcoat layer 230 which directly covers the plurality of color filter layers 223 and the dummy color filter layer 223.
Given the teachings of Jeoung et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kosuge with wherein the first substrate further includes an overcoat layer which directly covers the plurality of color filter layers and the dummy color filter layer.
Doing so would provide a flattened layer on the color filters as is known in the art.
In regard to claim 7, Kosuge, in view of Jeoung et al. discloses the limitations as applied to claim 1 above, but fails to explicitly disclose
wherein the second λ/4 layer directly covers the plurality of color filter layers and the dummy color filter layer.
However, one of ordinary skill would recognize the combination of Kosuge with Jeoung et al. would result in wherein the second λ/4 layer directly covers the plurality of color filter layers and the dummy color filter layer.
Given the teachings of Jeoung et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of λ/4 layer directly covers the plurality of color filter layers and the dummy color filter layer.
Doing so would provide an insulation between the black matrix and the common voltage transfer electrodes.
In regard to claim 8, Kosuge discloses the limitations as applied to claim 1 above, and 
wherein a transmission axis of the first polarizing plate 15a and a transmission axis of the second polarizing plate 15b are substantially orthogonal to each other (see e.g. Figures 5-6).
In regard to claim 9, Kosuge discloses the limitations as applied to claim 1 above, and 
wherein an alignment direction of the liquid crystal molecules in the liquid crystal layer and a transmission axis of either one of the first polarizing plate or the second polarizing plate are substantially parallel to each other in a state in which a voltage is not applied between the pair of electrodes (see e.g. paragraph [0056]).
In regard to claim 10, Kosuge discloses a liquid crystal display device comprising the liquid crystal display panel according to claim 1 (see e.g. Figures 5-7).
In regard to claim 11, Kosuge, in view of Jeoung et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the dummy color filter layer does not protrude from the black matrix in the inactive region.
However, Son et al. discloses (see e.g. Figures 1-5):
wherein the dummy color filter layer 13 does not protrude from the black matrix 11 in the inactive region.
Given the teachings of Son et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of 
Doing so would provide the entire edge region being shielded from allowing unwanted light leakage.
In regard to claim 12, Kosuge, in view of Jeoung et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein a width of the dummy color filter layer is equal to or less than a width of the black matrix in the inactive region.
However, Son et al. discloses (see e.g. Figures 1-5):
wherein a width of the dummy color filter layer 13 is equal to or less than a width of the black matrix 11 in the inactive region.
Given the teachings of Son et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kosuge, in view of Jeoung et al., with wherein a width of the dummy color filter layer is equal to or less than a width of the black matrix in the inactive region.
Doing so would provide the entire edge region being shielded from allowing unwanted light leakage.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Jessica M. Merlin
March 10, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871